Title: To John Adams from Henry Knox, 19 June 1799
From: Knox, Henry
To: Adams, John


(Private)
My dear SirBoston 19 June 1799

I flatter myself with the hope that the subject of this note, will not be deemed by you as unreasonable importunity.
My son my only son has been a midshipman in the Navy upwards of a year. Before that period he performed a long voyage to India. He is reputed to be well skilled as a navigator, active as a seaman, in addition to which the experience of three years, appears in the opinion of Capt Nicholson, and the sailing master, to have qualified him as a lieutenant
He has an ardent desire to be promoted. He feels himself so degraded, by circumstances of situation as a midshipman that he continues with extreme impatience in that office. And I am very apprehensive that he will unless he obtains the object of his wish, abandon the pursuit altogether. This circumstance would be to me inexpressibly mortifying. It is far from my desire to injure, or interfere with the rights of others on board the Constitution, however irregular the appointment of some of the junior Lieutenants. But if my son could be appointed a lieutenant in the navy, and be permitted to act as an extra junior Lieutenant on Board the Constitution, or the Boston, as they are soon bound to sea it would be considered as a great favor.
I have the honor to be with perfect Attachment my / dear sir Your sincere and / devoted humble Servant

H Knox